                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:16-CV-153-BO


RACHEL SAHOO and GOURAB SAHOO,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )                      ORDER
                                                      )
JAMIE GLEATON, KITTY HART, RICHARD                    )
HAYNER, SWEETLY SANDERS, UNKNOWN                      )
JOHN DOE SUPERVISORS AND                              )
POLICYMAKERS 1-10, and WAKE COUNTY,                   )
                                                      )
       Defendants.                                    )




       This cause comes before the Court on defendant's notice of interlocutory appeal. On

August 16, 2019, defendants entered a notice of appeal of this Court's order denying defendants'

motion for summary judgment. [DE 144].

       "The filing of a notice of appeal is an event of jurisdictional significance-it confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects

of the case involved in the appeal." Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982). Although issues remain for adjudication in this case which are not the subject of the appeal,

because the interlocutory appeal concerns governmental and public official immunity, and the

assertion of immunity is not frivolous, the Court in its discretion has determined that stay of the

underlying proceedings in this Court is appropriate. Apostol v. Gallion, 870 F.2d 1335, 1338 (7th

Cir. 1989); see also Stewart v. Donges, 915 F.2d 572, 576 (10th Cir. 1990).
       Accordingly, this action is hereby STAYED pending resolution of the interlocutory appeal.

The trial set for September 3, 2019 is TERMINATED. The Clerk is DIRECTED to remove this

case from the Court's active docket during the pendency of the appeal. The parties shall jointly

notify this Court within 10 days of the filing of the Fourth Circuit's mandate of the posture of the

case and the issues which remain for adjudication.



SO ORDERED, this     il     day of August, 2019.




                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
